Fitzgerald, S.
— In view of the concession of the comptroller, the only question to be disposed of on this appeal is the taxability of the trust fund of $250,000, created by the seventh clause of the will of decedent for the benefit of his grandson. This fund was given to the executors in trust to hold and invest and receive the income thereof, and they were directed to pay the income to the said grandson “ from the time he attains the age of thirty years during his life and after his death leaving lawful issue him surviving ” the said sum and all accumula-, tions were given to said issue. The grandson attained majority December 8, 1891, and now has living issue. In September, *3581893, a tax appraiser was appointed wbo filed a report on June 8, 1897, in which, he found that the provision for accumulation of income beyond minority was invalid and that, as the person entitled to the next eventual estate, the grandson was entitled to the income inermediate his majority and his arrival at the age of thirty years. An order was subsequently entered in accordance with said report, which omitted from, taxation the trust fund referred to. In the meantime the will had been similarly construed in a proceeding brought for the judicial settlement of the account of the executors and trustees. In 1899 the present proceeding was instituted. The appraiser reported the value of “ the life estate in remainder interest passing under paragraph 7 of the will ” to the grandson, and from the order entered accordingly this appeal is taken. The appellant claims that the will, as construed, actually vested in the grandson an interest in said income from the death of testator; that this interest was taxable, if at all, immediately after the death of decedent; that the order entered *on the first appraisal purported to assess and tax, and actually did assess and tax, the interests of said grandson; that the omission to tax his interest in the trust fund at that time is an adjudication that it was exempt, and the State i'S; barred by the order then entered from asserting that any interest which was then taxable can now be taxed. It will be observed that the first appraiser reported that -these interests were not then taxable for the reason that their value could not then be ascertained and the ultimate legatees were indefinite and uncertain. Thus there was an express reservation of the taxation of these interests, which, while not incorporated in the order, explains the omission. The doctrine of res adjudicaia has no application, for there was not only no judgment of exemption, but a specific postponement of a consideration of the matter. The order, in so far as it taxes the transfer of this interest, is affirmed.
Order affirmed.